Case: 17-12193   Date Filed: 02/28/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12193
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:05-cr-00135-LC-EMT-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

MICHAEL STEVEN FOSTER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (February 28, 2018)

Before WILLIAM PRYOR, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-12193     Date Filed: 02/28/2018    Page: 2 of 4


      Michael Foster, a federal prisoner, appeals pro se the denial of his petition

for a writ of audita querela. We affirm.

      In 2006, Foster pleaded guilty to 13 counts of aggravated sexual abuse of a

child less than 12, 18 U.S.C. § 2241(c), and 28 counts of sexually abusing a minor,

id. § 2243(a). Foster failed to object to his presentence investigation report, which

grouped his offenses and provided an advisory guideline range of 235 to 293

months and the statutory maximum penalties of life imprisonment for each count

of aggravated abuse and of 180 months for each count of sexual abuse. The district

court sentenced Foster to the maximum penalty for each of his crimes and ordered

that his sentences run concurrently. The district court stated that Foster’s guideline

range failed to account for the daily abuse he had inflicted on his daughter and the

trauma she had sustained and that a long sentence was required to protect the

public and to deter Foster from future similar crimes. On appeal, Foster challenged

the substantive reasonableness of his sentence, and we affirmed. United States v.

Foster, 209 F. App’x 942 (11th Cir. 2006).

      In 2016, Foster filed a petition for a writ of habeas corpus under the All

Writs Act, 28 U.S.C. § 1651(a), but after receiving a warning that his petition

would be reclassified as a motion to vacate, he amended his petition to request a

writ of audita querela, see Castro v. United States, 540 U.S. 375 (2003). Foster

argued that the district court miscalculated his sentence by applying the 2005


                                           2
               Case: 17-12193     Date Filed: 02/28/2018     Page: 3 of 4


edition of the Sentencing Guidelines to those offenses that he committed between

2002 and 2004 and that relief was available based on the recent decision in

Molina-Martinez v. United States, 136 S. Ct. 1338 (2016). Foster also argued that

the district court violated his right against double jeopardy by imposing multiple

sentences for one continuous course of conduct. And Foster argued that the district

court violated his right to due process by preventing him from presenting evidence

of his post-traumatic stress disorder and by enhancing his sentence based on his

need for treatment and counseling.

      The district court denied Foster’s petition. The district court ruled that the

writ of audita querela was unavailable to Foster because he could challenge the use

of an incorrect guideline range in a motion to vacate, 28 U.S.C. § 2255. The

district court also ruled that the writ of audita querela was unavailable for Foster to

challenge his convictions on grounds that he could have raised in a timely motion

to vacate.

      The district court did not err by denying Foster’s petition for a writ of audita

querela. The All Writs Act grants federal courts the power to issue writs

“necessary or appropriate in aid of their respective jurisdictions and agreeable to

the usages and principles of law,” 28 U.S.C. § 1651(a), but “[w]here a statute

specifically addresses the particular issue at hand, it is that authority, and not the

All Writs Act, that is controlling,” Pa. Bureau of Corr. v. U.S. Marshals Serv., 474


                                            3
              Case: 17-12193     Date Filed: 02/28/2018   Page: 4 of 4
U.S. 34, 43 (1985). Section 2255 provides the exclusive remedy for Foster to

collaterally attack his sentence. See 28 U.S.C. § 2255. The district court could not

grant Foster “a writ of audita querela . . . when relief [was] cognizable under

§ 2255.” United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005).

      We AFFIRM the denial of Foster’s petition for a writ of audita querela.




                                          4